                Case 2:20-cv-10458-SVW-AFM Document 1 Filed 11/16/20 Page 1 of 10 Page ID #:1



                     1      James T. Derfler (SBN 180367)
                     2      Marlene J. Torres (SBN 331667)
                            WALSH MCKEAN FURCOLO LLP
                     3      550 W. C St., Suite 950
                     4      San Diego, CA 92101-8569
                            Telephone: (619) 232-8486
                     5      Facsimile: (619) 232-2691
                     6      jderfler@wmfllp.com
                            mtorres@wmfllp.com
                     7
                            Attorneys for Plaintiff
                     8
                            ADMIRAL INSURANCE COMPANY
                     9

                  10                             UNITED STATES DISTRICT COURT
                  11                   CENTRAL DISTRICT OF CALIFORNIA (Western Division)
                  12
                            ADMIRAL INSURANCE COMPANY,                   CASE NO.
                  13
                            a Corporation,
                  14                                                     COMPLAINT FOR:
                  15              Plaintiff,                             1. EQUITABLE
                                                                            REIMBURSEMENT- DUTY TO
                  16              v.
                                                                            DEFEND
                  17                                                     2. DECLARATORY JUDGMENT–
                            CARLYLE/GALAXY SAN PEDRO,                       EQUITABLE
                  18        L.P., a Limited Partnership,                    REIMBURSEMENT/DUTY TO
                  19                                                        DEFEND
                                  Defendants.                            3. DECLARATORY JUDGMENT –
                  20                                                        DUTY TO INDEMNIFY
                  21
                                  Plaintiff Admiral Insurance Company (Admiral) alleges:
                  22
                                                             JURISDICTION
                  23
                                  1.      Admiral is, and at all times mentioned herein was, a corporation (with
                  24
                            its principal place of business located in Scottsdale, Arizona), doing business as a
                  25
                            surplus-lines insurer in the State of California, and issued insurance policies in Los
                  26
                            Angeles County.
                  27
                                  2.      Admiral is informed and alleges that defendant Carlyle/Galaxy San
                  28
WALSH MCKEAN FURCOLO LLP
    550 WEST C STREET
         SUITE 950                                                 1
  SAN DIEGO, CALIFORNIA
        92101-8569                 COMPLAINT FOR EQUITABLE REIMBURSEMENT AND DECLARATORY JUDGMENT
 TELEPHONE (619) 232-8486
                Case 2:20-cv-10458-SVW-AFM Document 1 Filed 11/16/20 Page 2 of 10 Page ID #:2



                     1      Pedro, L.P (Carlyle/Galaxy) is, and at all times mentioned herein was, a
                     2      corporation with its principal place of business located in Los Angeles, California,
                     3      doing business in Los Angeles County.
                     4             3.    Venue is proper in the Central District in that the dispute, the value of
                     5      which exceeds $75,000.00, arises out of real property located in the Central
                     6      District.
                     7                                  THE ADMIRAL POLICY
                     8             4.    On August 21, 2006, Carlyle/Galaxy submitted to Admiral an
                     9      Application For Architects And Engineers Single Project Professional Liability
                  10        Policy (Claims Made Coverage). Paragraph 1 of the application states the
                  11        applicant is Carlyle/Galaxy, the owner and developer.
                  12               5.    On August 22, 2006, Admiral issued a Binder Confirmation. E-mail
                  13        correspondence dated September 18, 2006 from Swett & Crawford of Los Angeles
                  14        (S&C) (the broker of record) to Admiral appends e-mail correspondence dated
                  15        September 18, 2006 to S&C from Guarantee California Insurance Services which
                  16        states: “Jeff Masters (attorney for Carlyle/Galaxy) is reviewing the binder and has
                  17        a couple of questions.”
                  18               6.    Admiral subsequently issued primary insurance through an Architects
                  19        And Engineers Professional Liability Insurance policy (policy number
                  20        EO000005344-01) effective August 21, 2006 through August 21, 2009. (Copy of
                  21        the Admiral policy is attached hereto as Exhibit A.) Carlyle/Galaxy is designated
                  22        as the named insured.
                  23               7.    Attached to the Admiral policy is form EO 09 57 03 04, entitled
                  24        Architects And Engineers Professional Liability Insurance (professional-
                  25        liability form). The insuring agreement in professional-liability form states in
                  26        pertinent part:
                  27                     We will pay on behalf of the “Insured” those amounts in excess
                                         of the Deductible stated in the Declarations, if applicable,
                  28                     which you are legally obligated to pay as “damages” for a
WALSH MCKEAN FURCOLO LLP
    550 WEST C STREET
         SUITE 950                                                  2
  SAN DIEGO, CALIFORNIA
        92101-8569                  COMPLAINT FOR EQUITABLE REIMBURSEMENT AND DECLARATORY JUDGMENT
 TELEPHONE (619) 232-8486
                Case 2:20-cv-10458-SVW-AFM Document 1 Filed 11/16/20 Page 3 of 10 Page ID #:3



                                        “claim” first made against you during the “policy period” and
                     1
                                        reported to us in writing during the “policy period”, or an
                     2                  Extended “Claim” Reporting Period, provided that the
                                        following additional conditions are met:
                     3

                     4                        A.     the “claim” results from a “professional incident”
                                                     that takes place within the Policy Territory;
                     5

                     6                        B.     the “claim” results from a “professional incident”
                                                     that takes place during the “policy period” or on or
                     7
                                                     after the “retroactive date” stated in the
                     8                               Declarations;
                     9
                                              C.       prior to the effective date of this policy, no
                  10                                   “Insured” had knowledge of a "professional
                  11
                                                       incident" or circumstance that could reasonably be
                                                       expected to result in a “claim.”
                  12                                               ...
                  13
                                        We have the right and duty to defend any “claim” or suit
                                        against the “Insured” seeking "damages" because of a
                  14                    “professional incident”, even if any of the allegations of the suit
                  15
                                        are groundless, false or fraudulent. We may make such
                                        investigation of any “claim” or suit as we deem expedient. We
                  16                    shall not be obligated to pay any “claim”, settlement or
                  17                    judgment and/or “claims expenses” or to defend any “claim” or
                                        suit after the applicable limit of liability has been exhausted by
                  18                    payment of “damages” and/or “claims expenses”.
                  19              8.    The Definitions section of the professional-liability form states
                  20        “claim” means:
                  21                    1.    a demand received by you for money or services;
                                              or
                  22
                                        2.    a written notice received by any “Insured”
                  23
                                              resulting from a “Professional Incident” that may
                  24                          result in a demand for money or services; or
                  25                    3.    service of suit, or notice received of the initiation
                                              of arbitration or other proceedings against you.
                  26
                                  9.    The Definitions section of the professional-liability form states
                  27
                            “professional incident” means:
                  28
WALSH MCKEAN FURCOLO LLP                A negligent act, error or omission in the rendering of or
    550 WEST C STREET
         SUITE 950                                                 3
  SAN DIEGO, CALIFORNIA
        92101-8569                 COMPLAINT FOR EQUITABLE REIMBURSEMENT AND DECLARATORY JUDGMENT
 TELEPHONE (619) 232-8486
                Case 2:20-cv-10458-SVW-AFM Document 1 Filed 11/16/20 Page 4 of 10 Page ID #:4



                                        failure to render “professional services” by you or a
                     1
                                        person acting under your direction, control or supervision
                     2                  and for whose acts, errors or omissions you are legally
                                        liable.
                     3
                                  10.   The Definitions section of professional-liability form states
                     4
                            “professional services” means:
                     5
                                        Work performed by you for others involving specialized
                     6
                                        training, knowledge and skill in the pursuit of the
                     7                  business stated in the Declarations.
                     8            11.   The Declarations page attached to the policy states the named-
                     9      insured’s business is “Design Services provided by Scheduled Design Team
                  10        Members (Refer to Endorsement) on The Vue Condominium Project located at 255
                  11        West 5th Street, San Pedro CA 90731 Only.”
                  12              12.   Attached to the policy is form AI 08 76 02 03 entitled Amendatory
                  13        Endorsement – Schedule Of Design Team members & Definition Of
                  14        “Insured.” The form states in pertinent part:
                  15                    In consideration of the premium charged, it is agreed that
                                        I. “Insured” as shown in Section II. DEFINITIONS is
                  16                    amended to include the following:
                  17                           6.    Scheduled Design Team Members as
                  18                                 follows:
                                                     a.      The Mollenhauer Group
                  19
                                                     b.      Saiful/Bouquet, Inc.
                  20                                 c       KMA Consulting
                  21
                                                     d.      G&W Consulting Electrical Engineers
                                                     e.      Veneklasen Associates, Inc.
                  22                                 f.      LRM, Ltd.
                  23
                                                     g.      Schirmer Engineering Corporation
                                                     h.      D7 Consulting, Inc.
                  24                                 i.      TRC Security, LP.
                  25
                                                     j.      XL Fire Protection, Inc.
                                                     k.      Pro-Bel Enterprises, Ltd.
                  26                                 l.      Lerch, Bates & Associates, Inc.
                  27                                 m       Kaplan Gehring McCarroll
                                                             Architectural Lighting, Inc.
                  28                                 n       CDC, Inc.
WALSH MCKEAN FURCOLO LLP
    550 WEST C STREET
         SUITE 950                                                 4
  SAN DIEGO, CALIFORNIA
        92101-8569                 COMPLAINT FOR EQUITABLE REIMBURSEMENT AND DECLARATORY JUDGMENT
 TELEPHONE (619) 232-8486
                Case 2:20-cv-10458-SVW-AFM Document 1 Filed 11/16/20 Page 5 of 10 Page ID #:5



                     1
                                                7.    Members/Managers of LLC.
                     2                                 GENERAL ALLEGATIONS
                     3            13.    Carlyle/Galaxy was sued in an underlying action entitled Vue
                     4      Homeowners’ Association v. Starline Windows, Inc., et al. (Los Angeles County
                     5      Superior Court case number BC710731).
                     6            14.    Admiral is informed and alleges the Vue Homeowners’ Association
                     7      (HOA) — plaintiff in the underlying action — is the homeowner association for a
                     8      318-unit residential condominium project located at 255 W. 5th St. in San Pedro,
                     9      CA (hereinafter referred to as the “project”). Carlyle/Galaxy was project developer
                  10        and one of the project’s developer entities named in the underlying action.
                  11              15.    The HOA alleges the project was defectively constructed. In the
                  12        underlying action, the HOA alleges a cause of action for violation of Civil Code
                  13        section 895 (Right To Repair Act) against Carlyle/Galaxy.
                  14              16.    Admiral agreed to participate in the Carlyle/Galaxy defense through a
                  15        reservation of rights with Lexington Insurance Company (which issued a
                  16        commercial general liability policy to Carlyle/Galaxy). Admiral alleges it has
                  17        incurred over $150,000.00 in fees and costs in defending Carlyle/Galaxy.
                  18              17.    Admiral is informed and alleges Carlyle/Galaxy in its role as a
                  19        developer entity did not render “professional services” at or in connection with the
                  20        project as a Scheduled Design Team Member pursuant to form AI 08 76 02 03, or
                  21        in any other capacity as the project’s developer.
                  22              18.    Admiral alleges the Admiral policy provides coverage only for
                  23        damages the insured is legally obligated to pay for a claim that results from a
                  24        negligent act, error, or omission in the rendering of or failure to render services
                  25        performed by the insured involving specialized training, knowledge and skill in the
                  26        pursuit of professional-design services.
                  27              19.    Admiral alleges the Admiral policy does not provide coverage to
                  28
WALSH MCKEAN FURCOLO LLP
                            Carlyle/Galaxy for damages it is legally obligated to pay for a claim that results
    550 WEST C STREET
         SUITE 950                                                 5
  SAN DIEGO, CALIFORNIA
        92101-8569                 COMPLAINT FOR EQUITABLE REIMBURSEMENT AND DECLARATORY JUDGMENT
 TELEPHONE (619) 232-8486
                Case 2:20-cv-10458-SVW-AFM Document 1 Filed 11/16/20 Page 6 of 10 Page ID #:6



                     1      from a negligent act, error, or omission in the rendering of or failure to render
                     2      services that do not constitute “professional services” consistent with specialized
                     3      training, knowledge and skill in the pursuit of the business stated in the Admiral
                     4      policy’s declarations.
                     5            20.    Admiral is informed and alleges Carlyle/Galaxy contends the Admiral
                     6      policy provides blanket coverage to Carlyle/Galaxy for liability arising out of any a
                     7      negligent act, error and/or omission which occurred in the course of Carlyle/
                     8      Galaxy’s role as a project developer — even though Carlyle/Galaxy did not render
                     9      any “professional services” at or in connection with the project.
                  10              21.    Admiral is informed and alleges that blanket coverage to Carlyle/
                  11        Galaxy for liability arising out of any a negligent act, error and/or omission which
                  12        occurred in the course of Carlyle/Galaxy’s role as a project developer is a risk
                  13        covered by a real-estate developers professional-liability policy — not an
                  14        architects-and-engineers professional-liability policy.
                  15                                   FIRST CAUSE OF ACTION
                  16                          Equitable Reimbursement – Duty To Defend
                  17                                 (Against Defendant Carlyle/Galaxy)
                  18              22.    Admiral realleges and incorporates by reference as though fully set
                  19        forth herein, each and every allegation contained in all previous paragraphs in this
                  20        complaint.
                  21              23.    Admiral has incurred defense fees and costs in defending Carlyle/
                  22        Galaxy in the underlying action.
                  23              24.    Admiral alleges certain fees and costs expended in defending Carlyle/
                  24        Galaxy in the underlying action were for claims not covered by the Admiral policy.
                  25              25.    Admiral's payment of defense fees and costs on behalf of Carlyle/
                  26        Galaxy in the underlying action was conditioned on a reservation of rights,
                  27        including the right to seek equitable reimbursement for the payment of non-
                  28        covered claims.
WALSH MCKEAN FURCOLO LLP
    550 WEST C STREET
         SUITE 950                                                 6
  SAN DIEGO, CALIFORNIA
        92101-8569                 COMPLAINT FOR EQUITABLE REIMBURSEMENT AND DECLARATORY JUDGMENT
 TELEPHONE (619) 232-8486
                Case 2:20-cv-10458-SVW-AFM Document 1 Filed 11/16/20 Page 7 of 10 Page ID #:7



                     1            26.    To the extent Admiral defended Carlyle/Galaxy in connection with
                     2      the underlying action for non-covered claims, Carlyle/Galaxy has been unjustly
                     3      enriched.
                     4            27.    Admiral has an implied-in-law right to reimbursement from an
                     5      insured for the defense of non-covered claims.
                     6            28.    As a result of Carlyle/Galaxy’s unjust enrichment and consistent with
                     7      Buss v. Superior Court, 16 Cal.4th 35 (1997), Scottsdale Insurance Company v.
                     8      MV Transportation, 36 Cal.4th 643 (2005), and Blue Ridge Ins. Co. v. Jacobsen,
                     9      25 Cal.4th 489 (2001), Admiral is entitled to reimbursement of the defense fees
                  10        and costs made on behalf of Carlyle/Galaxy in the underlying action for non-
                  11        covered claims, as Admiral owed no duty to defend such claims.
                  12              29.    Accordingly, Admiral seeks equitable reimbursement of defense fees
                  13        and costs made on behalf of Carlyle/Galaxy attributable to non-covered claims.
                  14                                 SECOND CAUSE OF ACTION
                  15             Declaratory Judgment – Equitable Reimbursement/Duty To Defend
                  16                                (Against Defendant Carlyle/Galaxy)
                  17              30.    Admiral realleges and incorporates by reference as though fully set
                  18        forth herein, each and every allegation contained in all previous paragraphs in this
                  19        complaint.
                  20              31.    Admiral contends it incurred defense fees and costs on behalf of
                  21        Carlyle/Galaxy in the underlying action for non-covered claims. As such, Admiral
                  22        is entitled to equitable reimbursement of the defense fees and costs incurred to
                  23        defend Carlyle/Galaxy from and against non-covered claims.
                  24              32.    Admiral is informed and alleges Carlyle/Galaxy contends Admiral is
                  25        not entitled to equitable reimbursement of defense fees and costs incurred to
                  26        defend Carlyle/Galaxy from and against non-covered claims.
                  27              33.    An actual, justiciable and substantial controversy has arisen and now
                  28        exists between Admiral and Carlyle/Galaxy concerning their rights and duties
WALSH MCKEAN FURCOLO LLP
    550 WEST C STREET
         SUITE 950                                                 7
  SAN DIEGO, CALIFORNIA
        92101-8569                 COMPLAINT FOR EQUITABLE REIMBURSEMENT AND DECLARATORY JUDGMENT
 TELEPHONE (619) 232-8486
                Case 2:20-cv-10458-SVW-AFM Document 1 Filed 11/16/20 Page 8 of 10 Page ID #:8



                     1      through the Admiral policy. Specifically, there is a controversy over the issue of
                     2      whether Admiral is entitled to equitable reimbursement of defense fees and costs
                     3      incurred to defend Carlyle/Galaxy from and against non-covered claims.
                     4            34.      The interests of the parties are legally adverse. Additionally, Admiral
                     5      has a legally protectable interest in the controversy with no adequate or speedy
                     6      remedy at law. Furthermore, a substantial controversy exists of sufficient
                     7      immediacy and reality to warrant the issuance of a declaratory judgment to resolve
                     8      the dispute.
                     9            35.      Accordingly, Admiral desires a judicial determination and judgment
                  10        declaring Admiral is entitled to equitable reimbursement of defense fees and costs
                  11        incurred to defend Carlyle/Galaxy from and against non-covered claims.
                  12                                    THIRD CAUSE OF ACTION
                  13          Declaratory Judgment – No Duty To Indemnify – Damages As A Result Of
                  14                                Rendering Non-Professional Services
                  15                                 (Against Defendant Carlyle/Galaxy)
                  16              36.      Admiral incorporates and realleges all previous paragraphs as though
                  17        fully set forth at length herein.
                  18              37.      Admiral contends its policy provides coverage for damage Carlyle/
                  19        Galaxy is legally obligated to pay for claims resulting from a “professional
                  20        incident” — a negligent act, error or omission in the rendering of or failure to
                  21        render “professional services.”
                  22              38.      Admiral further contends its policy provides no coverage for damage
                  23        Carlyle/Galaxy is legally obligated to pay for claims that do not result from a
                  24        negligent act, error, or omission in the rendering of or failure to render
                  25        “professional services.”
                  26              39.      An actual, justiciable and substantial controversy has arisen and now
                  27        exists between Admiral and Carlyle/Galaxy concerning their rights and duties
                  28        through the Admiral policy. Specifically, there is a controversy over the issue of
WALSH MCKEAN FURCOLO LLP
    550 WEST C STREET
         SUITE 950                                                  8
  SAN DIEGO, CALIFORNIA
        92101-8569                  COMPLAINT FOR EQUITABLE REIMBURSEMENT AND DECLARATORY JUDGMENT
 TELEPHONE (619) 232-8486
                Case 2:20-cv-10458-SVW-AFM Document 1 Filed 11/16/20 Page 9 of 10 Page ID #:9



                     1      whether the Admiral policy provides coverage to Carlyle/Galaxy for claims
                     2      asserted in the underlying action that do not result from a negligent act, error, or
                     3      omission in the rendering of or failure to render “professional services.”
                     4            40.     The interests of the parties are legally adverse. Additionally, Admiral
                     5      has a legally protectable interest in the controversy with no adequate or speedy
                     6      remedy at law. Furthermore, a substantial controversy exists of sufficient
                     7      immediacy and reality to warrant the issuance of a declaratory judgment to resolve
                     8      the dispute, in that Carlyle/Galaxy is presently demanding that it be fully
                     9      indemnified by Admiral from and against all claims alleged in the underlying
                  10        action.
                  11              41.     Accordingly, Admiral desires a judicial determination and declaratory
                  12        judgment that Admiral owes no duty to indemnify Carlyle/Galaxy for claims
                  13        asserted in the underlying action which do not result from the rendering or failure
                  14        to render “professional services” — work involving specialized training,
                  15        knowledge and skill in the pursuit of the business stated in the Admiral policy’s
                  16        declarations; that is, design services provided by Scheduled Design Team
                  17        Members at the project.
                  18                                      PRAYER FOR RELIEF
                  19              WHEREFORE, Admiral prays for judgment as follows:
                  20        FIRST CAUSE OF ACTION
                  21              1.      Compensatory damages for equitable reimbursement from
                  22        Carlyle/Galaxy for payment of fees and costs made by Admiral to defend
                  23        Carlyle/Galaxy from and against non-covered claims in the underlying action.
                  24        SECOND CAUSE OF ACTION
                  25              2.      A judicial determination and declaratory judgment that Admiral is
                  26        entitled to equitable reimbursement from Carlyle/Galaxy for payment of fees and
                  27        costs made by Admiral to defend Carlyle/Galaxy from and against non-covered
                  28        claims in the underlying action.
WALSH MCKEAN FURCOLO LLP
    550 WEST C STREET
         SUITE 950                                                    9
  SAN DIEGO, CALIFORNIA
        92101-8569                    COMPLAINT FOR EQUITABLE REIMBURSEMENT AND DECLARATORY JUDGMENT
 TELEPHONE (619) 232-8486
              Case 2:20-cv-10458-SVW-AFM Document 1 Filed 11/16/20 Page 10 of 10 Page ID #:10



                     1      THIRD CAUSE OF ACTION
                     2            3.     A judicial determination and declaratory judgment that Admiral owes
                     3      no duty to indemnify Carlyle/Galaxy for damages Carlyle/Galaxy is legally
                     4      obligated to pay for claims asserted in the underlying action which do not result
                     5      from the rendering or failure to render “professional services” — work involving
                     6      specialized training, knowledge and skill in the pursuit of the business stated in the
                     7      Admiral policy’s declarations.
                     8      ALL CAUSES OF ACTION
                     9            4.     Cost of suit incurred herein.
                  10              5.     Prejudgment interest.
                  11              6.     Such other and further relief as the court deems proper and
                  12        appropriate by the court.
                  13
                            DATED: November 16, 2020                WALSH MCKEAN FURCOLO LLP
                  14

                  15

                  16                                                By: /s/ James T. Derfler
                                                                      JAMES T. DERFLER
                  17                                                  MARLENE J. TORRES
                  18                                                  Attorneys for Plaintiff
                                                                      ADMIRAL INSURANCE COMPANY
                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
WALSH MCKEAN FURCOLO LLP
    550 WEST C STREET
         SUITE 950                                                10
  SAN DIEGO, CALIFORNIA
        92101-8569                 COMPLAINT FOR EQUITABLE REIMBURSEMENT AND DECLARATORY JUDGMENT
 TELEPHONE (619) 232-8486
